DETAILED ACTION
Rejoinder
Claims 1-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12-25, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 11 and 26-27 are, directed to the invention(s) of group II and Group IV require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between group I and group III as set forth in the Office action mailed on 2/27/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xin Dai on 2/27/2021.
	The application has been amended as follows:
Replace Claim 12 with the following:
A method in a data communications system for managing multiple time division physical channels that are subject to crosstalk, the method comprising: scheduling upstream time slots for upstream transmission in a first physical channel; scheduling downstream time slots for downstream transmission in a second physical channel wherein downstream transmission is simultaneous with upstream transmission, and wherein near-end crosstalk (NEXT) cancellation at a network end of the channels reduces NEXT from 
Claims 11, 26, and 27 are cancelled.

				REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the cited art for reasons discloses below:
Claim 1-10, and 12-25 are allowed.
Regarding claims 1, 
The references cited are: Williams et al. (Pub. No. US 20140003307) in view of Liu et al. (Patent No. US 6754261).
Williams teaches scheduling upstream time slots for upstream transmission and scheduling downstream time slots for downstream transmission [Para. 17 and 18].
Liu teaches having the first physical channel for a downstream and the second channel for uploading [Col. 1 lines 51-61, Col. 2 lines 45-50].
However, the prior arts of record does not teach, alone or in combination, reducing near-end crosstalk, from downstream signals into upstream signals, by 
	Independent Claim 12 are allowed for the same reason as claim 1. 
	Dependent claims 2-10 and 13-25 are allowed for being dependent on 1 and 12.
5.          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666